Case 1:19-cr-00257-NONE-SKO Document 3 Filed 09/09/19 eT
3 St ’ j +

i.

villians

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT,°:62%

for the DISTR Ope,

Eastern District of California _ TLE
United States of America )

v. ) ‘
q_Mwl-(00 _
PAUL S. KUBE _— @) t © 1 j)
)
)
soca ee ee CO
Defendant(s)

CRIMINAL COMPLAINT

|, the complainant in this case, state that the following is true to the best of my knowledge and belief,

On or about the date(s)of __-—sSeptember5,2019 | in. Yosemite National Park _ in the
_ __ Eastern _ District of California __, the defendant(s) violated:
Cade Section Offense Description
1) 18 U.S.C. 2261(a)(1) 1) Domestic Violence in the Special And Maritime Jurisdiction of the United
2) Title 36, CFR 2.35(c) States - defendant, who was in Yosemite National Park, within the Special
3) Title 36, CFR 2.34(a)(3) and Maritime jurisdiction of the United States, did with the intent to kill, injure,

harass, or intimidate a spouse, intimate partner, or dating partner, and in the
course of or as a result of such presence, committed or attempted to commit
a crime of violence, to wit, assault in violation of 18 USC 113(a)(4), against
that spouse, intimate partner, or dating partner.

2 & 3) Under the Influence and Disorderly conduct

This criminal complaint is based on these facts:

See Affidavit of Ranger Paul Holthouse, attached hereto and incorporated herein.

@ Continued on the attached sheet.

 

 

 

- fF 5 ; =
‘ i Compl. :
Affidavit submitted by email/pdf and attested to me as eae
true and accurate by telephone consistent with Paul Holthouse, U.S. Park Ranger
Fed.R.Crim. P. 4.1 and 41(d)(3). Printed name and title

a Swom to before me and signed in my presence.

oN SY .
Date: otf - a e__ Lt ™_

City and state: - Fresno, California Erica P. Grosjean, U.S. Magistrate Judge

Printed name and title

 
Case 1:19-cr-00257-NONE-SKO Document 3 Filed 09/09/19 Page 2 of 4

 

United States District Court

Eastern District of California

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
v,
Paul S Kube DOCKET NUMBER:

[, Paul Holthouse, the undersigned complainant being duly sworn state the following is true and
correct to the best of my knowledge and belief. In Yosemite National Park, in the Eastern
District of California, Paul S Kube did or was:

Count 1: A person who is present within the special maritime and territorial jurisdiction
of the United States, with the intent to kill, injure, harass, or intimidate a spouse, intimate
partner, or dating partner, and who, in the course of or as a result of such presence,
commits or attempts to commit a crime of violence against that spouse, intimate partner,
or dating partner. Title 18 United States Code § 2261

Maximum penalty: 5 years imprisonment, $250,000 fine, 3 years supervised release

Count 2: Presence in a park are while under the influence to a degree that renders one a
danger to self or others in violation of Title 36 Code of Federal Regulations 2,35(c)
Maximum penalty: 6 months imprisonment and/or $5,000 fine.

Count 3: Disorderly conduct: unreasonable noise in violation of Title 36 Code of Federal
Regulations 2.34(a)(3)
Maximum penalty: 6 months imprisonment and/or $5,000 fine.

{ further state I am U.S. Park Ranger and this complaint is based on the following facts and
information supplied to me by National Park Service Law Enforcement Rangers.

On 09/05/2019 at approximately 2230 hours United States Park Ranger Julian DuPont and
Nicole Gruver were contacted by Yosemite Dispatch to respond to the 500 loop of Crane Flat
Campground, in the exclusive jurisdiction of Yosemite National Park, for a report of a Domestic
Violence incident that was both verbal and physical. The report to Yosemite Dispatch came from
the camp host at Crane Flat.

When Rangers DuPont and Gruver arrived at site 544 they identified one involved female and a

group in the site 15 feet away. Ranger DuPont contacted the group and determined they were all

Speedy Trial Act Applies: Yes U.S. v. Paul S. Kube
Criminal Complaint

Page 1 of 3

 
Case 1:19-cr-00257-NONE-SKO Document 3 Filed 09/09/19 Page 3 of 4

witnesses. One witness stated to Ranger DuPont that he observed an argument between a male,
and the female Ranger Gruver was contacting, later identified as KUBE’s wife. The witness
stated that he watched the male then strike the female in the face with a closed fist. The
witnesses stated the male was sleeping in his tent which was on top of his truck,

Ranger DuPont then noticed a light came on in the tent and contacted the sole male occupant,
later identified as Paul KUBE. KUBE appeared to be disheveled and had glassy bloodshot eyes,
KUBE agreed to come down from the tent and talk to Ranger DuPont.

Ranger DuPont observed KUBE to struggle using the ladder and appeared to have an unsteady
gait once on the ground. KUBE smelled very strongly of alcoholic beverage. Ranger DuPont
began interviewing KUBE and noticed that blood was actively dripping from his hand. KUBE
had blood on his foot and legs. When asked, KUBE stated that he did not know how his had got
cut. Ranger DuPont detained KUBE in handcuffs and advised KUBE of his Miranda Rights,
which KUBE waived. Ranger DuPont inspected the wound and observed a small contusion
where KUBE’s metal ring was which was consistent with an injury that might occur when
striking an object with a closed fist while wearing a ring.

Ranger Gruver conducted an interview with the victim who stated that the KUBE had attempted
to grab a knife from her while she was cutting vegetables, during their argument which caused an

Ranger DuPont interviewed the witnesses and got statements from four individuals one of whom
saw KUBE strike the victim and three who heard the verbal argument and a sound that they

On the afternoon of 09/06/201 9, Ranger Fey talked to the victim. The victim told Ranger Fey
that she has been married to KUBE for 2 years and has known him for 4 years. The victim stated
to Ranger Fey that she lives with KUBE in Washington state. Ranger F ey noticed that the victim

Mf

/f/

Ht

Speedy Trial Act Applies: Yes U.S. v. Paul S. Kube
Criminal Complaint

Page 2 of 3

 
Case 1:19-cr-00257-NONE-SKO Document 3 Filed 09/09/19 Page 4 of 4

Ranger DuPont placed KUBE under arrest for violations of Title 18 United States Code 226] for
domestic violence and Title 36 Code of F ederal Regulations 2.35(c) for being intoxicated to a
degree that renders one a danger to self or others. While Ranger DuPont was conducting a search
of his person incident to arrest KUBE started to yell profanities at officers in the middle of a
busy campground. KUBE denied drinking, having an argument or punching the victim.

I declare under penalty of perjury the information which I have set forth above and on the face of
this criminal complaint is true to the best of my knowledge.

= ,
/

voy
OVO." ad fi/ 7 ‘aw
D Paul Holthouse

ate /
U.S. Park Ranger
Yosemite National Park, CA

yf
dle i Co ? # bse

 

Sworn to me in accordance with Fed.R.Crim.P 4. |:

 

 

 

 

Date ' Honorable Erica, P. Grosjean
United States Magistrate Judge
Eastern District of California
Speedy Trial Act Applies: Yes U.S. v. Paul S. Kube

Criminal Complaint

Page 3 of 3

 
